DETAILED ACTION
This non-final Office action is in response to the claims filed on March 3, 2021.
Status of claims: claim 2 remains canceled; claims 1 and 3-9 are hereby examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because:
FIG. 6 – shouldn’t at least one of the doors on each side (Door –FF and Door RR) of the door passage be illustrated with dotted lines, to properly illustrate the positions of each door? Also, should “130” be replaced with “110,” as in the original figures?  
FIG. 6 – where is the lower sealing member 110 in figure 6?
Claim 1 – “a trim cover member that directly faces a passing space when the door is entirely opened, the passing space being located between the door and an opposite opened door” isn’t clearly illustrated in the figures.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8561351 to Heidrich et al. (hereinafter “Heidrich”) in view of US 1709911 to Hyams.
Heidrich discloses a sealing device of a swing-in door for a bus, comprising: 
a lower sealing member 18,26 configured to be hingedly coupled to an outdoor side of a lower end portion of the swing-in door when the door is closed; and 
a guide arm 12 coupled between a shaft 14 and the door 10,
wherein a first end portion of the guide arm is coupled to the shaft and a second end portion of the guide arm is coupled to the door, (see FIG. 4)
wherein the door is rotated on an axis of the second end portion of the guide arm when the guide arm is rotated on an axis of the shaft,

wherein the guide arm is configured to rotate the lower sealing member in an upward direction with respect to a hinge shaft when the guide arm is rotated. (see FIGS. 1 and 2) 
Heidrich fails to disclose a trim cover member.
Hyams teaches of a trim cover member 11, 20 configured to be mounted on an indoor side of the lower end portion of the swing-in door. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a trim cover member to the Heidrich door, as taught by Hyams, in order to protect a lower portion of the door. (claim 1)
Heidrich, as applied above, further discloses wherein the trim cover member is configured to be mounted on the indoor side of the lower end portion of the swing-in door. (claim 6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Hyams, as applied to claims 1 and 6 above.

Heidrich further discloses wherein the lower sealing member further comprises a hinge spring 28 having one side that is supported by the swing-in door and an opposite side that is supported by the sealing plate. (claim 4)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Hyams, as applied to claims 3 and 4 above.
Heidrich, as applied above, discloses that the sealing plate is made of metal, but fails to disclose that the sealing plate is made of a stainless steel material. 
However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the sealing plate of a stainless steel material, in order to form the plate out of an inexpensive and aesthetically pleasing material as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s response filed March 3, 2021, the applicant states that “Heidrich reference discloses a slide-guide door, which operates differently from the claimed “swing-in door.”  The examiner respectfully disagrees.
First, the applicant does not explain how the Heidrich “slide-guide door” “operates differently from the claimed ‘swing-in door.”  
Second, it appears Heidrich and applicant’s doors operate in the same fashion.  See at least column 1, lines 5-25 and column 2 lines 1-22 of Heidrich as well as the paragraph below “Slide-Glide” in the attached Non-patent literature document entitled “Door system glossary.”  More specifically, both the applicant’s device and Heidrich appear to pivot inward during opening and each door for Heidrich and applicant’s device is positioned perpendicular to the opening when each door is in the opened position.
Third, Hayms, not Heidrich, is relied upon to teach of a trim cover member and the combination of said trim cover member with the Heidrich door discloses a trim cover member that “directly faces a passing space when the door is entirely opened,” as recited in claim 1.
As noted above, at least Figure 6 is confusing and requires attention. Dashed lines should be used to indicate past or future positions of each of the doors. Also, more elements in the figure should be identified for clarity.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634